Citation Nr: 0201290	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  93-24 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1993, and a statement of the case was issued in 
April 1993.  Pursuant to a 60 day extension of the filing 
period, a substantive appeal received in September 1993 was 
accepted as timely.  

The Board notes that a claim of entitlement to service 
connection for a "nervous condition" was denied by rating 
decision in January 1970.  An appeal was not initiated from 
the January 1970 rating decision, and it is therefore final.  
38 U.S.C.A. § 7105(c) (West 1991).  It appears that the 
January 1970 rating decision considered schizophrenia, but 
not PTSD.  However, the issue now before the Board arises 
from the veteran's claim based on PTSD.  Accordingly, the 
following decision involves review of the PTSD issue as an 
original claim (as opposed to a request to reopen a prior 
final decision) and is limited to the issue of PTSD.  

Nevertheless, the Board notes that the veteran's 
representative included argument in a January 2002 Written 
Brief Presentation to the effect that a medical opinion 
should be sought regarding all of the veteran's psychiatric 
symptomatology.  As more fully explained in the following 
decision, the record does include a VA medical examination 
with regard to PTSD, and as explained above, the only issue 
now before the Board involves the veteran's PTSD claim.  
Therefore, the RO's attention is directed to the January 2002 
Written Brief Presentation for clarification from the 
veteran's representative as to whether a request is being 
made to reopen a claim of entitlement to service connection 
for psychiatric disability other than PTSD.  


FINDING OF FACT

The veteran does not have PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes four VA examination reports 
dated between April 1991 and April 1997, as well as VA 
inpatient and outpatient records dated from October 1969 to 
March 2000.  Significantly, the April 1997 VA examination was 
conducted for the express purpose of considering whether the 
veteran suffers from PTSD.  After several requests, the 
Social Security Administration finally reported that it has 
no medical records associated with the veteran's claim for 
benefits under that program.  Significantly, no additional 
pertinent evidence has been identified by the claimant, or by 
his representative, as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, supplemental 
statements of the case and other communications have informed 
the claimant and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should be noted that personality disorders, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Prior to March 1997, 38 
C.F.R. § 3.304(f) provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Both 
versions of this regulation must be considered in the present 
case to determine which is more favorable to the veteran 
since the change in regulation became effective during the 
course of the veteran's appeal.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

The service medical records show that the veteran during the 
course of treatment for physical complaints in March 1964, 
the examiner also noted that the veteran was very nervous.  
The pertinent impression was anxiety state.  In November 
1964, in conjunction with disciplinary action, an examiner's 
impression was "Immature and ineffectual."  The report 
indicates that the should be referred for a psychiatric 
consult, but the records do not indicate that such a consult 
was obtained.  The report of the veteran's separation 
examination in December 1965 indicates that the psychiatric 
examination was normal at that time.  

A review of the post-service record, which includes VA 
inpatient and outpatient reports from October 1969 to March 
2000, fails to disclose any diagnosis of PTSD.  The vast 
majority of the VA medical records concern the veteran's 
treatment with Methadone for opiate abuse.  An October 1969 
VA hospital summary, reflects treatment for depressed-type 
schizoaffective schizophrenia.  The summary of a 1976 VA 
hospitalization notes a diagnosis of mixed personality 
disorder with schizoid and immature features.  VA treatment 
records dated since 1989 primarily reflect ongoing treatment 
for substance abuse, including opioid dependency and 
treatment with Methadone.  One outpatient report in 1989 
lists a diagnosis of major depression and another, during a 
VA compensation examination in 1991, notes paranoid type 
schizophrenic reaction, in partial remission.  

At the time of a VA compensation examination in October 1993, 
the psychiatric examiner noted the veteran's PTSD claim and 
his claimed stressors.  However, the diagnoses listed by the 
examiner included chronic substance abuse, with long-term 
participation in a Methadone program; and anxiety, with 
depression and panic attacks.  The examiner noted that 
paranoid schizophrenia was not apparent at that time.  There 
was no diagnosis of PTSD.

In April 1997, the veteran underwent a VA compensation 
examination specifically to include a review of the record, 
as well as examination, to determine whether he had PTSD.  
That examiner diagnosed schizoaffective personality; history 
of polysubstance abuse, including opioids; history of alcohol 
abuse; and mild dementia.  The examiner noted that the 
veteran's psychiatric symptoms and manifestations did not fit 
into a PTSD diagnosis.  

The summary of a VA hospitalization in March 2000 lists only 
a diagnosis of opiate dependence.  

In order to establish service connection for PTSD, the law 
and regulations require that the veteran have the claimed 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f).  
Under either version of 38 C.F.R. § 3.304(f), there must be a 
diagnosis of PTSD.  Although the veteran may report symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  It is clear from the 
record that there is no competent evidence that the veteran 
suffers from PTSD.  In the absence of medical evidence that 
the veteran has PTSD, service connection for that disability 
is not established and the veteran's claim must be denied.  
As noted in the introduction, the present decision is limited 
to consideration of PTSD.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

